DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 11/11/2021.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to an apparatus and a process, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
at least one database storing block data of a block of policy holders and externally gathered data, a least a portion of which is related to said policy holders; 
and a processor implementing a reinsurance pricing determiner, the determiner comprising: 
a model builder to predict which policy holders of said block of policy holders will have an event on their policies and within what time frame, said model builder operative on said block data and said externally gathered data; 
a probability function generator to generate a probability function from said model, said block data, and said externally gathered data; 
and a pricing determiner to activate said probability function generator on different portions of said policy holders and to generate from resultant probability functions a price for said reinsurance contract bracketed within a price range indicative of a risk level in said price.
wherein said externally gathered data is assessment data and/or research data.
wherein said assessment data is from at least one of: questionnaires and professional assessment visits to at least one of said policy holders.
wherein said probability function generator comprises: a base index calculator to determine a base index for a reinsurance estimate; and a noise estimator to estimate an amount of noise in said base index.
a statistical noise determiner to determine a statistical noise; 
a partial data noise determiner to determine a partial data noise caused when said model only poorly matches said block data and said externally gathered data or if said model is estimated with only partial information; 
a trend noise determiner to determine a trend noise due to errors in previous years' calculations; and 
an overall noise determiner to determine said amount of noise in said base index from said statistical noise, said partial data noise and said trend noise.
wherein said probability function is a Gaussian function with said base index as its mean and said amount of noise as its standard deviation.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers pricing blocks of insurance contracts but for the recitation of generic computer components. That is, other than reciting “database storing” and “processor implementing”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of pricing insurance contracts. For example, but for the “database” language, “at least one database storing block data of a block of policy holders and externally gathered data, a least a portion of which is related to said policy holders” in the context of the claimed invention encompasses one or more person manually storing block data of a block of policy holders and externally gathered data; 
but for the “processor implementing” language, “a model builder to predict which policy holders of said block of policy holders will have an event on their policies and within what time frame, said model builder operative on said block data and said externally gathered data” in the context of the claimed invention encompasses one or more person manually predicting which policy holders will have an event of their policy within what time frame;
but for the “processor implementing” language, “a probability function generator to generate a probability function from said model, said block data, and said externally gathered data” in the context of the claimed invention encompasses one or more person manually generating the probability function from the model, the block data and externally gathered data;
but for the “processor implementing” language, “and a pricing determiner to activate said probability function generator on different portions of said policy holders and to generate from resultant probability functions a price for said reinsurance contract bracketed within a price range indicative of a risk level in said price” in the context of the claimed invention encompasses one or more person manually generating a price for the reinsurance contract bracketed within a price range indicative of a risk level in said price;
but for the “processor implementing” language, “a base index calculator to determine a base index for a reinsurance estimate” in the context of the claimed invention encompasses one or more person manually determining the base index;
but for the “processor implementing” language, “a noise estimator to estimate an amount of noise in said base index” in the context of the claimed invention encompasses one or more person manually estimating an amount of noise in the base index;
but for the “processor implementing” language, “a statistical noise determiner to determine a statistical noise; a partial data noise determiner to determine a partial data noise caused when said model only poorly matches said block data and said externally gathered data or if said model is estimated with only partial information; a trend noise determiner to determine a trend noise due to errors in previous years' calculations; and an overall noise determiner to determine said amount of noise in said base index from said statistical noise, said partial data noise and said trend noise” in the context of the claimed invention encompasses one or more person manually determining statistical noise, partial data noise, trend noise and the overall noise;
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of database to store data and the additional element of processor to perform the predicting, generating, activating, calculating, determining and estimating steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to price insurance contracts amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes “Performing repetitive calculations, Flook”. These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claims 2, 3, 6, 89 and 12 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited processor performing steps of the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabtree et al (US 2018/0218453).

	As per claim 1, Crabtree discloses an apparatus comprising:
	at least one database storing block data of a block of policy holders and externally gathered data, a least a portion of which is related to said policy holders;  (See Crabtree Paragraph 0048 and 0065) and 
a processor implementing a reinsurance pricing determiner, the determiner comprising: 
a model builder to predict which policy holders of said block of policy holders will have an event on their policies and within what time frame, said model builder operative on said block data and said externally gathered data; (See Crabtree Paragraph 0043, 0048, 0051 and 0065)
a probability function generator to generate a probability function from said model, said block data, and said externally gathered data; (See Crabtree Paragraph 0043, 0048, 0051 and 0065)
a pricing determiner to activate said probability function generator on different portions of said policy holders and to generate from resultant probability functions a price for said reinsurance contract bracketed within a price range indicative of a risk level in said price. (See Crabtree Paragraph 0043, 0048, 0051 and 0065, pricing contract blocks based on the rarity tiers of event is functionally equivalent to “contract bracketed within a price range indicative of a risk level in said price”.)

As per claims 2 and 8, Crabtree discloses:
wherein said externally gathered data is assessment data and/or research data.  (See Crabtree Paragraph 0065 and 0076)

As per claims 3 and 9, Crabtree discloses:
wherein said assessment data is from at least one of: questionnaires and professional assessment visits to at least one of said policy holders. (See Crabtree Paragraph 0065 and 0076)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al (US 2018/0218453) in view of Samad-Khan et al (US 2012/0150570).

	As per claims 4 and 10, Crabtree teaches:
	determining a base index for a reinsurance estimate; (See Crabtree Paragraph 0043)
but not estimating an amount of noise in said base index. 
However, Samad-Khan teaches estimating an amount of error in a function. (See Samad-Khan Paragraph at least 0094, 0096 and 0118) 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance pricing system taught by Crabtree with teaching from Samad-Khan to estimate a noise for the index. One of ordinary skill in the art would have been motivated as determining noise to an estimate allows adequate assessment to systematic error.

	As per claims 6 and 12, Crabtree in view of Samad-Khan teaches:
	wherein said probability function is a Gaussian function with said base index as its mean (See Crabtree Paragraph 0043) and said amount of noise as its standard deviation. (See Samad-Khan Paragraph at least 0094, 0096 and 0118)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698